Exhibit 10.1

AMENDMENT NO. 1 TO THE

CHS/COMMUNITY HEALTH SYSTEMS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

THIS AMENDMENT NO. 1 TO THE CHS/COMMUNITY HEALTH SYSTEMS, INC. SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN dated as of September 13, 2011 (the “Amendment”),
amends the CHS/Community Health Systems, Inc. Supplemental Executive Retirement
Plan dated effective as of January 1, 2009 (the “Plan”). Unless otherwise
defined in this Amendment, capitalized terms shall have the meanings assigned to
such terms in the Plan.

 

  1. The Plan is hereby amended as follows:

 

  (a) The text of Section 2.1(e) is hereby deleted in its entirety; to avoid any
confusion regarding cross-references, the section designation shall remain in
place, but the words “Intentionally Omitted” shall be substituted in lieu of the
deleted text.

 

  (b) The text of Section 5.5 is hereby deleted in its entirety; to avoid any
confusion regarding cross-references, the section designation shall remain in
place, but the words “Intentionally Omitted” shall be substituted in lieu of the
deleted text.

 

  (c) The first two lines of Section 6.4 are hereby revised to read as follows:
“Certain Terminations of Employment. If a Participant’s employment is terminated
by the Company prior to the date of a Change in Control, but the….”

 

  2. Except as amended hereby, the Plan shall remain unmodified and in full
force and effect.

IN WITNESS WHEREOF, CHS/Community Health Systems, Inc. has caused this Amendment
to be executed by its duly authorized officer as of the 13th day of September
2011, being the date the Amendment was approved and adopted by the Board of
Directors.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC. By:  

      /s/ Rachel A. Seifert

Name:  

  Rachel A. Seifert

Title:  

    Executive Vice President, Secretary &

General Counsel                

 